THE DREYFUS FAMILY OF FUNDS c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 June 29, 2016 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attention: Jason Fox Re: Review of Fund Filings on Form N-CSR Ladies and Gentleman: This letter is written in response to comments regarding the above-referenced filings discussed via telephone with Mr. Jason Fox of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) on June 20, 2016. For the convenience of the Staff, and for completeness purposes, the Staff's comments have been restated below in their entirety in the order discussed, and the response is set out immediately following each comment. 1. Comment. Amended Form N-CSRs were filed on behalf of Dreyfus GNMA Fund, a series of Dreyfus Premier GNMA Fund, Inc., on August 31, 2015 and September 30, 2015 with no cover letter, and an amended Form N-CSR was filed on behalf of Dreyfus Natural Resources Fund, a series of Dreyfus Opportunity Funds, on February 3, 2016 with a cover letter that did not provide the reasons for filing an amended Form N-CSR. Please confirm the reasons for each of the three amended Form N-CSR filings. Response. With respect to Dreyfus GNMA Fund, the Annual Report to Shareholders dated April 30, 2015, which was filed as part of the fund’s N-CSR on June 30, 2015, inadvertently did not include disclosure with respect to the approval of the fund’s management agreement under Section 15(c) of the Investment Company Act of 1940, as amended (the “Management Agreement Disclosure”). On August 31, 2015, an updated Annual Report to Shareholders dated April 30, 2015, which included the Management Agreement Disclosure, was filed as part of an amended Form N-CSR. The updated Annual Report to Shareholders dated April 30, 2015, however, incorrectly included a President’s Letter to Shareholders that inadvertently discussed municipal bond funds, as opposed to taxable bond funds, so, on September 3, 2015, a second updated Annual Report to Shareholders dated April 30, 2015, which included the Management Agreement Disclosure and an updated President’s Letter, was filed as part of an amended Form N-CSR. The second revised Annual Report to Shareholders dated April 30, 2015 was sent to shareholders and posted on the fund’s website. 1 With respect to Dreyfus Natural Resources Fund, the Annual Report to Shareholders dated September 30, 2015, which was filed as part of the fund’s Form N-CSR on December 1, 2015, inadvertently did not include the Management Agreement Disclosure. On February 3, 2016, an updated Annual Report to Shareholders dated September 30, 2015, which included the Management Agreement Disclosure, was filed as part of an amended Form N-CSR. The revised Annual Report to Shareholders dated September 30, 2015 was sent to shareholders and posted on the fund’s website. Each Registrant undertakes to include a cover sheet detailing the reason for any amendments going forward. 2. Comment.
